 Case 2:16-cv-08174-JLS-LAL Document 45 Filed 12/01/20 Page 1 of 1 Page ID #:1998

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          LACV 16-8174-JLS (LAL)                                Date    Tue., December 1, 2020
 Title             Edward Nikolayan v. Shawn Hatton, Warden




 Present: The Honorable           Louise A. LaMothe, United States Magistrate Judge
                Debbie Johnston                                  N/A                                N/A
                 Deputy Clerk                         Court Reporter / Recorder                 Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         none present                                           none present
 Proceedings:                   (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL


        On January 22, 2019, this Court stayed the instant action pending a ruling on Petitioner’s state
habeas corpus action. On October 1, 2020, having received no additional information about the progress
of Petitioner’s state court proceedings, this Court ordered Petitioner to file a status report by October 22,
2020. Petitioner did not respond to this Court’s Order. A review of the Los Angeles County Superior
Court’s online case information suggests Petitioner has obtained relief in the superior court and his case
has been re-set for jury trial.

        Accordingly, IT IS HEREBY ORDERED that Petitioner shall show cause in writing, on or
before December 21, 2020, why this action should not be dismissed for Petitioner’s failure to prosecute
this action and/or comply with this Court’s previous Order. Petitioner is cautioned that the failure to
comply with this order or to show good cause will result in the dismissal of this action.




                                                                                           00   :        00
                                                               Initials of Preparer   dj




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                Page 1 of 1
